  Case: 2:19-cv-01494-EAS-KAJ Doc #: 6 Filed: 06/11/20 Page: 1 of 2 PAGEID #: 23




                              UNITED STATES DISTRICT COURT
                             THE SOUTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

 IN RE: DAVOL, INC./C.R. BARD,
                                                Case No. 2:18-md-2846
 INC., POLYPROPYLENE HERNIA
 MESH PRODUCTS LIABILITY
 LITIGATION
                                                Judge Edmund A. Sargus, Jr.
                                                Magistrate Judge Kimberly A. Jolson

 This document relates to:
 Frey, et al. v. Davol, Inc., et al.,
 Case No. 2:19-cv-1494
                                              ORDER

       This matter is before the Court on Defendants’ Motion to Dismiss (Doc. 4). Defendants

argue that this case should be dismissed because Plaintiffs have failed to produce a complete

Plaintiff Profile Form as required by Case Management Order No. 8. (See generally id.). Plaintiffs

did not file a response in opposition. The unopposed Motion is GRANTED in part and DENIED

in part.

       The Court may dismiss an action for failure to prosecute under its inherent power to control

its docket, see Link v. Wabash R.R. Co., 370 U.S. 626, 629 (1962), or under Rule 41(b) of the

Federal Rules of Civil Procedure. Rule 41(b) provides, in pertinent part that “[i]f the plaintiff fails

to prosecute or comply with these rules or a court order, a defendant may move to dismiss the

action or any claim against it. Unless the dismissal order states otherwise, a dismissal under this

subdivision (b) ... operates as an adjudication on the merits.” The measure is available to the Court

“as a tool to effect management of its docket and avoidance of unnecessary burdens on the tax-

supported courts and opposing parties.” Knoll v. AT & T, 176 F.3d 359, 363 (6th Cir. 1999).

       The Sixth Circuit directs the district court to consider the following four factors in deciding

whether to dismiss an action for failure to prosecute under Rule 41(b):
  Case: 2:19-cv-01494-EAS-KAJ Doc #: 6 Filed: 06/11/20 Page: 2 of 2 PAGEID #: 24




       (1) whether the party’s failure is due to willfulness, bad faith, or fault; (2) whether
       the adversary was prejudiced by the dismissed party’s conduct; (3) whether the
       dismissed party was warned that failure to cooperate could lead to dismissal; and
       (4) whether less drastic sanctions were imposed or considered before dismissal was
       ordered.

Schafer v. City of Defiance Police Dept., 529 F.3d 731, 737 (6th Cir. 2008) (citing Knoll, 176 F.3d

at 363). “‘Although typically none of the factors is outcome dispositive, . . . a case is properly

dismissed by the district court where there is a clear record of delay or contumacious conduct.’”

Schafer, 529 F.3d at 737 (quoting Knoll, 176 F.3d at 363).

       Here, Plaintiffs have refused to comply with the Court’s orders or to participate in the

litigation of this action. The Court concludes that Plaintiffs have abandoned this action as a result.

Although this Court has a “favored practice of reaching a disposition on the merits,” the Court’s

“need to manage its docket, the interest in expeditious resolution of litigation, and the risk of

prejudice to the defendant” outweigh allowing this case to linger. Little v. Yeutter, 984 F.2d 160,

162 (6th Cir. 1993). Finally, the Court has considered less drastic sanctions than dismissal but

concludes that any such effort would be futile given Plaintiffs’ failure to participate in these

proceedings.

       This action is DISMISSED without prejudice. In the event Plaintiffs re-file, Defendants

may claim costs and expenses in the first filing and seek recoupment.

       IT IS SO ORDERED.

Date: 06/11/2020                       s/Edmund A. Sargus, Jr.
                                       EDMUND A. SARGUS, JR.
                                       UNITED STATES DISTRICT JUDGE


                                       s/Kimberly A. Jolson
                                       KIMBERLY A. JOLSON
                                       UNITED STATES MAGISTRATE JUDGE




                                                  2
